
	

114 HR 1259 : Helping Expand Lending Practices in Rural Communities Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1259
		IN THE SENATE OF THE UNITED STATES
		April 14, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To provide for an application process for interested parties to apply for an area to be designated
			 as a rural area, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Helping Expand Lending Practices in Rural Communities Act. 2.Designation of rural area (a)ApplicationNot later than 90 days after the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall establish an application process under which a person who lives or does business in a State may, with respect to an area identified by the person in such State that has not been designated by the Bureau as a rural area for purposes of a Federal consumer financial law (as defined under section 1002 of the Consumer Financial Protection Act of 2010), apply for such area to be so designated.
 (b)Evaluation criteriaWhen evaluating an application submitted under subsection (a), the Bureau shall take into consideration the following factors:
 (1)Criteria used by the Director of the Bureau of the Census for classifying geographical areas as rural or urban.
 (2)Criteria used by the Director of the Office of Management and Budget to designate counties as metropolitan or micropolitan or neither.
 (3)Criteria used by the Secretary of Agriculture to determine property eligibility for rural development programs.
 (4)The Department of Agriculture rural-urban commuting area codes. (5)A written opinion provided by the State’s bank supervisor, as defined under section 3(r) of the Federal Deposit Insurance Act (12 U.S.C. 1813(r)).
 (6)Population density. (c)Public comment period (1)In generalNot later than 60 days after receiving an application submitted under subsection (a), the Bureau shall—
 (A)publish such application in the Federal Register; and (B)make such application available for public comment for not fewer than 90 days.
 (2) Limitation on additional applicationsNothing in this section shall be construed to require the Bureau, during the public comment period with respect to an application submitted under subsection (a), to accept an additional application with respect to the area that is the subject of the initial application.
 (d)Decision on designationNot later than 90 days after the end of the public comment period under subsection (c)(1) for an application, the Bureau shall—
 (1)grant or deny such application, in whole or in part; and (2)publish such grant or denial in the Federal Register, along with an explanation of what factors the Bureau relied on in making such determination.
 (e)Subsequent applicationsA decision by the Bureau under subsection (d) to deny an application for an area to be designated as a rural area shall not preclude the Bureau from accepting a subsequent application submitted under subsection (a) for such area to be so designated, so long as such subsequent application is made after the end of the 90-day period beginning on the date that the Bureau denies the application under subsection (d).
 (f)SunsetThis section shall cease to have any force or effect after the end of the 2-year period beginning on the date of the enactment of this Act.
			
	Passed the House of Representatives April 13, 2015.Karen L. Haas,Clerk
